Given, C. J.
Plaintiff was enjoined, under the statute, from keeping for sale or selling intoxicating liquors. Thereafter his premises were searched under a warrant, and certain liquors and beer bottles found thereon, and thereupon he was charged with violating said injunction, and on conviction was fined $200. We think the plaintiff fully overcame the presumption arising from the presence of liquors and beer bottles found on his premises, but on the hearing it was proven, and not disputed, that after said permanent injunction had been granted he sold at retail as a beverage, a large quantity of an article called “Hop tonic,” which it is shown contained 3.46 per cent., by weight, of alcohol, or about 4 per cent, by volume. Plaintiff’s contention ■ is that he did not lcngw that this liquor was intoxicating, and that he relied on the repre*208sentation of the manufacturers that it was not. We have tbe opinion of several witnesses who drank of tbe liquor tbat it was not intoxicating, and of a physician that a liquor containing 3.46 per cent, of alcohol is intoxicating. See notes to section 2382, Code. Tbe court was warranted in finding that tbe Hop Tonic sold by tbe plaintiff was an intoxicating liquor. In tbe decree tbe court “finds tbe defendant guilty as charged, and bolds, as a matter of law, tbat tbe fact tbat tbe defendant [plaintiff] was not aware of tbe fact tbat tbe Hop Tonic contained intoxicating liquor is no defense, but bolds, as a matter of law, that he was bound to know its character, and whether or not it did containoit.” Tbat such is tbe law, see State v. Lindoen, 87 Iowa, 702. There was no error in tbe proceeding for contempt, and therefore plaintiff’s petition is DISMISSED.